Citation Nr: 0510241	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  96-27 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

3.  Entitlement to an initial compensable evaluation for 
seborrheic dermatitis of the face.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
August 1991.  He also had a period of active duty for 
training in the United States Naval Reserves from December 
1982 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the compensable 
evaluation questions currently under consideration were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with original ratings, the Board 
has characterized the rating issues on appeal as set forth on 
the title page.

In a Board action dated in January 2004, this case was 
remanded for the RO to consider new evidence being developed 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (unless 
waived by the appellant, new evidence must be considered by 
the agency of original jurisdiction).  The new evidence being 
developed by the Board included a series of three medical 
examinations, which were requested in April 2003.  

Because additional procedural and evidentiary development is 
still required with respect to the rating issues on appeal, 
those issues will be addressed in the remand that follows the 
decision below on the service connection claim.


FINDING OF FACT

The veteran has no eye disability traceable to his military 
service other than refractive error; the refractive error is 
not due to disease or injury shown in service.


CONCLUSION OF LAW

The veteran does not have an eye disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) show that in 
April 1983 the veteran complained of problems with his eyes.  
Several examinations of his eyes were conducted, and while it 
was first thought that he had possible iritis, consultations 
with an ophthalmology clinic revealed what was variously 
characterized as blepharoconjunctivitis and non-purulent 
conjunctivitis.  In March 1987, the veteran was seen for a 
laceration of his left upper eyelid.  He also complained of 
blurry vision in March 1987, but no specific disease or 
injury was noted.  It was felt that the veteran either had 
visual fatigue or had made a complaint for some undisclosed 
secondary gain.

The report of the veteran's Army separation physical 
examination, dated in May 1991, noted no abnormalities of the 
eyes beyond refractive error.  Distant vision was reported as 
20/30 bilaterally; near vision was reported as 20/25 right, 
and 20/30 left.  

In September 1993, the veteran was afforded what is known as 
a Persian Gulf examination, given to veterans of Desert 
Shield/Desert Storm.  The eye examination found conjunctivae, 
corneae, and sclerae normal; there was no icterus.  External 
ocular movements were normal.  Pupils were regular, and 
reacted normally to light and accommodation.  Fundi were 
normal, including discs and vessels.  There were no 
hemorrhages or exudates.  

A VA general medical examination was conducted in May 1997.  
A separate eye examination was provided by a VA 
ophthalmologist.  Visual acuity was recorded as 20/20 for 
both eyes for near vision; distant vision was shown to be 
20/50 in both eyes, both correctable to 20/20.  The physician 
noted that the lids and lashes appeared normal, conjunctiva 
was somewhat hyperemic, and he had pterygia in both eyes.  
The lenses were clear, eye grounds perfectly normal, and he 
had clear vessels and maculae.  

At a September 2002 hearing before the undersigned Veterans 
Law Judge, the veteran testified that there was an incident 
that occurred in training in the Army wherein he was hit just 
underneath an eyelid by a roll of concertina wire.  He was 
treated on the scene by a medic.  He said he was not 
receiving any medical treatment or medication for this 
injury, but said it was highly possible that this incident 
was responsible for his having to wear eyeglasses.

A VA examination was conducted in March 2004.  Uncorrected 
visual acuity in the right eye was reported as 20/40 near and 
20/30 far, and in the left eye, 20/30 near and 20/40 far.  
There was no diplopia, and visual field was reported to be 
grossly intact.  The veteran refused attempted tension 
testing, and refused dilation, stating that he experienced a 
phobic reaction when anyone gets near his eyes.  Extraocular 
muscle examination revealed exophoria of 4 diopters.  The 
disk was approximately 0.35 and was normal in both eyes.  The 
retina was not seen.  The lenses were clear.  The 
ophthalmologist's diagnosis was refractive error correctible 
to 20/20.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's Army separation physical examination, dated in 
May 1991, noted no abnormalities of the eyes beyond 
refractive error.  Specifically, there is no indication that 
the veteran had pterygia (the only currently identified 
malady in the record other than refractive error) during his 
military service.  Distant vision was reported as 20/30 
bilaterally, and near vision was reported as 20/25 right, and 
20/30 left.  No mention is made of pterygia in the veteran's 
eyes in the report of the Persian Gulf examination given in 
September 1993, more than two years after leaving active 
duty.  

The veteran was first reported to have pterygia of both eyes 
in the VA general medical examination conducted in May 1997, 
nearly six years after leaving service.  Thus there is no 
basis on which to grant service connection for the veteran's 
pterygia on a direct basis.  38 C.F.R. § 3.303.  The March 
2004 examiner did not even mention that a pterygium was 
present, and diagnosed only refractive error correctible to 
20/20 bilaterally.  In sum, pterygia were not shown in 
service and have not been attributed to any of the problems 
the veteran experienced in service, such as the eyelid 
laceration or the conjunctivitis.  

As for refractive error, it is not considered a disease or 
injury for VA compensation purposes.  38 C.F.R. § 3.303(c).  
Because it has likewise not been attributed to any event 
coincident with service, it may not be service connected.  
Id.  Accordingly, service connection for eye disability must 
be denied.

The only evidence of record supportive of the veteran's claim 
that he has a service-connected eye disability consists of 
the lay statements of the veteran himself, particularly his 
contention at his Travel Board hearing that it is "highly 
possible" that his need to wear glasses is because of an in-
service eye injury.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
vision deficit, he is not competent to provide medical 
opinion as to its cause or onset.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

During the pendency of this claim, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001 and July 2001, shortly after enactment of the VCAA, and 
before VA regulations were even promulgated.  

Specifically regarding VA's duty to notify, these 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefit 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what information VA was 
responsible for obtaining, what information VA would assist 
in obtaining on the veteran's behalf, and where the veteran 
was to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided two statements of the case (SOCs) and three 
supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews and providing the text of the 
relevant portions of the VA regulations, including those 
related to the VCAA.  The effect of these notices was to put 
the veteran on notice of the requirement for him to submit 
any pertinent evidence in his possession.  Consequently, the 
Board finds that VA satisfied its duty to notify.  (Although 
the notice required by the VCAA was not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Even the 
Court in Pelegrini found that there was no error in the 
timing of the VA notice that came after the appealed rating 
decision when the RO's rating decision itself preceded the 
enactment of the VCAA.  Pelegrini, supra.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs.  The RO obtained and 
incorporated into the record VA treatment records.  Also, as 
noted above, the veteran was afforded a hearing before the 
undersigned Board Member.  He was also afforded a hearing at 
the RO, and several medical examinations.  As for whether 
further action should have been undertaken by way of 
obtaining additional medical opinion on the question of 
service connection for an eye disability, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the veteran has had 
refractive error and pterygia, but there is no indication, 
except by way of unsupported allegation, that either may be 
associated with disease or injury coincident with military 
service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

ORDER

Entitlement to service connection for an eye disability is 
denied.


REMAND

Because the question of entitlement to a higher rating for 
allergic rhinitis must be analyzed from the date service 
connection was granted, in this case from September 26, 1996, 
and because the rating criteria by which such a disability is 
rated changed effective from October 7, 1996, consideration 
must be given to both sets of rating criteria.  38 C.F.R. 
§ 4.97 (1996); 61 Fed. Reg. 46,720 (1996).  The RO has 
addressed the veteran's claim based on the newer criteria 
only-at least it appears so from the criteria identified in 
the statement of the case and supplemental statements of the 
case.  Therefore, notice of the old criteria is required.  
The RO must put the veteran on notice of the criteria in 
effect prior to October 7, 1996, and allow him opportunity to 
present evidence and argue his case accordingly.

The Board also notes that an April 2004 VA examiner indicated 
that the veteran experienced almost 100 percent nasal 
obstruction on the left side and 50 percent nasal obstruction 
on the right side.  Such a comment suggests that a 
compensable rating would be warranted under the newer rating 
criteria, but the examiner also alludes to a deformity of the 
nose that may be the cause of such an obstruction.  This 
conclusion is in contrast to earlier examinations that did 
not find the same level of obstruction.  Consequently, it is 
not clear from the record how much of the obstruction, if 
any, is due to the service-connected allergic rhinitis.  In 
order to obtain more definite evidence on this point, another 
examination is required.

As for the claim for a higher rating for seborrheic 
dermatitis of the face, the Board notes that a September 2004 
VA examiner concluded that the veteran had no active lesions, 
but he had "marked dermographism."  The extent to which 
this latter problem affected the face was not identified.  
This is significant because one of the characteristics of 
disfigurement of the head, face, or neck is the area covered 
by hypo- or hyperpigmented skin.  38 C.F.R. § 4.118 (2004).  
Another characteristic of disfigurement is an abnormal skin 
texture over a certain area; and another characteristic is 
indurated or inflexible skin over a certain area.  Id.  What 
the examiner meant by "dermographism" is not entirely clear 
in the context of what has been service connected, but the 
suggestion is that the veteran might have one of the problems 
cognizable as a disfigurement, if in fact it covers a large 
enough area.  Id.  Therefore, an examination is required that 
includes measurement of any disfiguring problem.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Two VA examinations should be 
scheduled-one a dermatology examination 
and one an ear, nose, and throat (ENT) 
examination.  

The dermatology examination should 
include a detailed description of any 
disfiguring characteristic of the 
veteran's facial skin.  It should be 
specifically noted whether there is any 
hypo- or hyper-pigmented areas, any 
abnormal skin texture, or any indurated 
and inflexible areas.  Any scars or 
active lesions should be described in 
detail.  It should be noted whether there 
is any underlying soft tissue missing.  
If any of these characteristics of 
disfigurement as defined by 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004) is 
found, measurements of the affected 
area(s) should be made in square inches 
or square centimeters.  Unretouched color 
photographs should be taken.  

The ENT examination should identify all 
symptoms due to allergic rhinitis.  It 
should be noted whether the veteran 
experiences any secretion, atrophy of 
intranasal structure, crusting, ozena, 
anosmia, or polyps.  Obstruction of the 
nasal passages should be noted in terms 
of a percentage of the total space that 
is obstructed.  It should be specifically 
noted the extent to which any obstruction 
is due to allergic rhinitis.  

2.  The RO should ensure that the 
findings and opinions requested above are 
made.  Thereafter, the claims for higher 
initial ratings should be re-adjudicated.  
If any benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should include a recitation of 
the rating criteria in effect before the 
October 1996 changes to the respiratory 
criteria.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6501 (1996).  The veteran 
and his representative should be given 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


